Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Opexa Therapeutics, Inc. As independent registered public accounting firm, we hereby consent to the reference in this Registration Statement on Form S-3 of our report dated March 14, 2008, included in the Annual Report on Form 10-K of Opexa Therapeutics, Inc. for the years ended December 31, 2007 and 2006 and to all references to our Firm included in this Registration Statement. Malone & Bailey, PC www.malone-bailey.com Houston, Texas September
